Citation Nr: 1409279	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-19 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected left knee disability.  

3.  Entitlement to a disability evaluation in excess of 10 percent for patellar infrapatellar tendonitis of the left knee.  

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for gastroesophageal reflux disease (GERD), and if so, whether service connection is warranted.  

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability, and if so, whether service connection is warranted.  

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability, to include as secondary to a service-connected left knee disability, and if so, whether service connection is warranted.  

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD), and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from March 1977 to April 1980 and from June 1981 to January 1984.  The Veteran's period of service from June 1981 to January 1984 was under other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008, August 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Albuquerque, New Mexico and Lincoln, Nebraska, denying the claims currently on appeal.  

In addition to the Veteran's physical claims file, an electronic paperless file (Virtual VA) is also associated with this claim.  The Board has reviewed Virtual VA in association with the below decision, but the evidence associated with Virtual VA is duplicative of that already associated with the physical claims file.  

The Board notes that in addition to PTSD, the Veteran has been diagnosed with a number of other psychiatric disabilities, including major depression and bipolar disorder.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The issue has thus been restated on the front page.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As a final introductory matter, the Board notes that the Veteran indicated in his substantive appeal (VA Form 9) that he was appealing the issue of entitlement to reinstatement of disability compensation benefits from an effective date prior to February 26, 2010.  The substantive appeal was received by VA on May 20, 2011.  However, the record reflects that the statement of the case for this issue was issue in January 2011.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails to statement of the case to the appellant (January 24, 2011, in this case), or, within the remainder of the 1-year period from the date of the mailing of the notification of the determination being appealed (March 11, 2010), whichever period ends later.  38 C.F.R. § 20.302.  The Veteran's substantive appeal was not received within either time frame, and as such, the issue is not presently before the Board. 

The issues of entitlement to service connection for a psychiatric disorder, to include PTSD, and entitlement to an evaluation in excess of 10 percent for a left knee disability is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not suffer from hearing loss of either ear for VA rating purposes.  

2.  The Veteran does not suffer from a left hip disability that manifested during, or as a result of, active military service, or that is secondary to a service-connected left knee disability.  

3.  The October 2004 rating decision denying the claims of entitlement to service connection for GERD, PTSD, a low back disability and a right knee disability was not appealed and is, therefore, final.  

4.  New and material evidence having not been submitted, the claim of entitlement to service connection for GERD is not reopened.  

5.  New and material evidence having not been submitted, the claim of entitlement to service connection for a back disability is not reopened.  

6.  New and material evidence having not been submitted, the claim of entitlement to service connection for a right knee disability is not reopened.  

7.  New and material evidence having been submitted, the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, is reopened.  










CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for establishing entitlement to service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The October 2004 rating decision denying the claims of entitlement to service connection for GERD, PTSD, a back disability and a right knee disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

4.  New and material evidence having not been received, the claim of entitlement to service connection for GERD is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

5.  New and material evidence having not been received, the claim of entitlement to service connection for a right knee disability is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

6.  New and material evidence having not been received, the claim of entitlement to service connection for a back disability is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

7.  New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As for the claims of entitlement to service connection for bilateral hearing loss and a left hip disability, letters sent to the Veteran in December 2007, May 2009 and June 2010 addressed all notice elements listed under 3.159(b)(1) and the Veteran was provided with all necessary notice prior to the initial RO decisions in this matter.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence, as well as how VA determines the appropriate disability rating and effective date.  

Regarding the claims to reopen the previously denied issues, in claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the veteran with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

This notice was provided to the Veteran in letters dated December 2007, May 2010 and June 2010.  While some of the necessary notice was not provided to the Veteran until after the initial adjudication of his claims, including the specific reasons his claims of entitlement to service connection for GERD, a back disability and a right knee disability were previously denied, this notice was provided to the Veteran in subsequent letters dated May 2010 and June 2010.  Even though this notice was not provided until after the initial adjudication of the claims, the claims were subsequently readjudicated, in March 2011 statements of the case, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination for his joint claims in April 2010 and his hearing loss claim in July 2010, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

The Board recognizes that the Veteran was not provided a VA examination for his claim to reopen the issue of entitlement to service connection for GERD.  However, with respect to finally decided claims, VA has not duty to provide a VA medical examination or opinion unless and until the claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  

The Board notes that the Veteran was notified in July 2010 that he would be scheduled for VA examinations for GERD, a low back condition and a right knee condition.  A review of the record reveals that the Veteran was not scheduled for subsequent examinations related to these disabilities, but rather just for his hearing loss claim and his increased rating claim for a left knee disability which will be further discussed in the remand section below.  However, there is no evidence of prejudice to the Veteran as a result of this.  The record reflects that the Veteran has not submitted any additional evidence pertaining to the claim of entitlement to service connection for GERD, and he was afforded a VA examination for his low back condition and right knee condition several months earlier in April 2010.  No additional facts were received between April 2010 and July 2010, and as such, there is nothing to indicate that additional examinations so close in time are necessary.   

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Service Connection for Bilateral Hearing Loss

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2012).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Analysis

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not presently suffer from a hearing loss disability for VA purposes.  

The Veteran was afforded a VA audiometric examination in July 2010.  The Veteran reported noise exposure during live fire sessions.  The examiner noted that the Veteran was seen in 1977 for a complaint of bilateral ear pain.  Wax was subsequently removed, but drainage and damage to the right TM was noted.  The Veteran was subsequently seen in August 1983 for a ruptured right TM.  

According to the examination report, pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
30
25
LEFT
20
30
20
25
25

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 in the left ear.  

The above evidence demonstrates that the Veteran presently does not suffer from a hearing loss disability for VA purposes.  For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 (2013).  The Board recognizes that the VA examiner noted that hearing loss was present.  However, under 38 C.F.R. § 3.385, a hearing impairment only qualifies as a disability for VA purposes if certain auditory thresholds and/or Maryland CNC Test scores are met.  In the present case, the evidence demonstrates that these levels are not present.  

The Board is aware that audiometric readings taken in September 1977 are representative of hearing loss for VA purposes.  An audiological evaluation performed at this time revealed, pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
35
35
35
LEFT
40
30
20
25
30

While the above thresholds are certainly sufficient to demonstrate a hearing loss disability, subsequent evaluations reveal that the Veteran's hearing returned to normal upon treatment.  For example, a January 1984 audiogram notes pure tone thresholds, in dB, to be: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
5
10
10
15
10

As such, there is no evidence of a chronic hearing loss disability during active military service, as his symptoms appear to have been acute and transitory, resolving upon treatment.  

Furthermore, since the receipt of the Veteran's claim in June 2010, VA has received no evidence to demonstrate that the Veteran in fact suffers from a hearing loss disability.  The July 2010 VA examiner also concluded that while there was evidence of hearing loss during service, the Veteran's hearing returned to normal upon treatment.  

The Board recognizes that as a layperson, the Veteran is certainly competent to testify to symptomatology such as diminished hearing.  However, the record does not indicate that the Veteran has the requisite training or expertise to assign numerical pure tone threshold or Maryland CNC test scores to his subjective diminished hearing loss.  As such, the Veteran's assertions fail to demonstrate that, for VA purposes, he suffers from a hearing loss disability.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for bilateral hearing loss must be denied.

Left Hip Disability

The Veteran also contends that he is entitled to service connection for a left hip disability.  Specifically, the Veteran has asserted that this condition is secondary to his service-connected left knee disability.  Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2011); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

The Veteran has not provided VA with any competent evidence linking a current left hip disability to a service-connected left knee disability.  He was afforded a VA examination of the left hip in April 2010.  The Veteran reported symptoms of stiffness and weakness.  Examination revealed mild degenerative changes of the hips, bilaterally.  The examiner opined that it was less likely than not that this condition was due to, or aggravated by, any service-connected left knee condition.  The examiner explained that the Veteran reported that his left knee had bothered him since 1977, and that his left hip had bothered him for the past 25 to 26 years.  However, the record contained no documentation of chronic hip issues or visits for this condition.  Also, the record reflected that the Veteran was provided a cane and a hinge knee brace for his knee in 2007.  However, the current examination revealed his brace to be in great quality and not worn out.  The examiner explained that this would not be the case if it had truly been worn for support of the left knee over the past 3 years.  Finally, while the Veteran reported that he had to put more weight on his right side due to his left knee, this claimed altered weight bearing was not seen on X-ray.  There was no degenerative joint disease in the knees and the bilateral hips revealed equal weight bearing with bilateral mild degenerative joint disease and not unilateral worse degenerative joint disease.  As such, the examiner was of the opinion that it was less likely than not that the left knee caused or aggravated the left hip.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a left hip disability as secondary to a service-connected left knee disability.  As already noted, the Veteran has provided VA with no competent evidence linking a current left hip disability to his left knee.  However, the April 2010 VA examiner, who indeed has the requisite training, opined that the Veteran's left hip disability was less likely than not caused by, or permanently aggravated by, a left knee condition, as there was presently no evidence of degenerative joint disease in the left knee.  Furthermore, X-rays revealed equal weight-bearing on both hips, discounting the Veteran's assertion that he must favor his right side over his left side.  The record contains no evidence contradicting the findings of the April 2010 VA examiner.  

While the Veteran has asserted that his claimed disability is secondary to his service-connected left knee disability, the Board will also consider the Veteran's claim on a theory of direct entitlement.  The Veteran's service treatment records are silent as to complaints involving the left hip.  The Veteran's January 1984 separation examination also reflects that an evaluation of the lower extremities was deemed to be normal.  As such, there is no evidence of a chronic disability during active military service.  

Likewise, there is no evidence of record to reflect that the Veteran has suffered from chronic symptomatology of a left hip disability since one year after his separation from active duty.  The record does not reflect that the Veteran has sought treatment for a left hip condition.  While the Veteran did report to the VA examiner that he had suffered from hip symptomatology for the past 25 to 26 years, the Board does not find this credible.  According to the January 1984 separation examination (which would have been approximately 26 years prior to the April 2010 VA examination), the Veteran's lower extremities were normal.  The record does not reflect that the Veteran has sought any treatment for the left hip since this time.  While the absence of medical treatment is not alone sufficient to deny a claim, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  The first evidence of a left hip condition is the Veteran's claim of November 2007.  At this time, the Veteran asserted only that his left hip was affected by his left knee.  He did not assert at this time that he had suffered from a chronic left hip disability since military service.  As such, the Board does not find the Veteran's more recent assertions of a nearly 3 decade long history of left hip symptomatology to be credible.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a left hip disability, to include as secondary to a service-connected left knee disability, must be denied.

New and Material Evidence Claims

Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

PTSD

Finally, the claim of entitlement to service connection for PTSD was also denied in the October 2004 rating decision.  This claim was denied because the Veteran had failed to provide any evidence regarding an alleged in-service stressor.  With that having been said, the Board finds that such information has since been provided to VA, and as such, the claim is reopened.  

During treatment in November 2003, the Veteran described an incident during service in which he came upon a drug deal between two individuals.  He reported that he was subsequently shot in the back.  Also, the Veteran provided VA with a lengthy narrative in May 2012 regarding an additional stressor.  According to this narrative, the Veteran was raped on two occasions.  The Veteran also described chambering a round and then putting his gun in his back and pulling the trigger.  Communication received from the Veteran's representative in November 2012 reflects that the Veteran indicated that he had never requested to service-connect PTSD based on military sexual trauma.  

The Veteran's claim was specifically denied in October 2004 for the failure to provide stressor information.  As the Veteran has now provided VA with detailed information regarding alleged in-service stressors, the Board finds that the issue of entitlement to service connection for a psychiatric disorder, to include PTSD, is reopened.  

GERD

The Veteran's claim of entitlement to service connection for GERD was previously denied in an October 2004 rating decision.  The claim was denied because the Veteran's service treatment records did not show treatment for or a diagnosis of GERD during military service and there was no evidence showing that this condition was related to military service or to medications taken to treat a musculoskeletal condition.  Therefore, for the evidence to be material in this case, it must address one of these unestablished facts or at least trigger the Board's duty to assist.  

With that having been said, the Board finds that no new and material evidence has been provided to VA in support of this claim.  The only additional evidence received by VA is additional VA treatment records that continue to note a diagnosis of GERD.  However, an April 2004 VA treatment record previously noted a diagnosis of GERD, and as such, this evidence is not new since a current diagnosis was already established prior to the October 2004 rating decision.  The record contains no evidence since October 2004 suggesting any relationship between the Veteran's GERD and either military service or medications taken to treat the Veteran's service-connected left knee.  Therefore, since evidence that is both new and material has not been submitted, the claim of entitlement to service connection for GERD is not reopened.  

Joints -Back and Right Knee

The claims of entitlement to service connection for a back disorder and a right knee disorder were last denied in an October 2004 rating decision.  The Veteran's back disorder claim was denied because it had been determined that this was due to willful misconduct due to a self-inflicted gunshot wound.  The right knee disability was denied because the evidence of record did not relate a current right knee disability to military service.  As such, for the evidence to be new and material in this case, it must relate to one of these unestablished facts necessary to substantiate the claim.  

Since the October 2004 decision, a number of VA treatment records reflecting continued symptomatology associated with the back and knees have been associated with the claims file.  For example, a November 2007 VA treatment record notes that the Veteran suffered from low back pain.  This record also notes pain in the lower joint, although it is not clear which lower joint was being referred to.  An October 2007 record though does indicate pain in the knee "joints."  However, it was already well-established at the time of the October 2004 decision that the Veteran suffered from symptomatic disabilities of the back and right knee.  According to an August 2004 VA examination report, the Veteran endorsed continuing symptomatology in both of his knees.  A February 2004 VA treatment record also noted back pain for about 24 years.  An April 2000 X-ray also revealed mild degenerative changes of the lumbar spine.  As such, the existence of current symptomatology is not new evidence.  

The Veteran was also afforded a VA examination for his joints in April 2010.  While new, this examination report is not material to the Veteran's claim.  The examiner opined that the Veteran's low back condition and right knee conditions were less likely than not due to, or aggravated, by any left knee condition.  A negative etiological opinion does not raise a reasonable possibility of substantiating the Veteran's claim.  The record contains no additional evidence suggesting any link between a current disability of the back or right knee and military service or a service-connected left knee disability.  

The Board recognizes that since October 2004, the Veteran has not claimed that his right knee disability and low back disability are secondary to his service-connected left knee disability, rather than his in-service gunshot wound.  However, the Court has held that basing a claim for service connection on a new theory of etiology does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  See also Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  Therefore, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  See Velez v. Shinseki, 23 Vet. App. 199 (2009) citing Robinson, supra; Roebuck, supra; Bingham v. Principi, 18 Vet. App. 470 (2004).  

In summary, the Veteran has provided VA with no competent evidence suggesting any relationship between a back disorder or a right knee disorder and military service or a service-connected disability.  As such, with no new and material evidence of record, these issues are not reopened.  


ORDER

The claim of entitlement to service connection for bilateral hearing loss is denied.  

The claim of entitlement to service connection for a left hip disability, to include as secondary to a service-connected left knee disability, is denied.  

New and material evidence having been submitted, the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, is reopened.  

New and material evidence having not been submitted, the claim of entitlement to service connection for GERD is not reopened.  

New and material evidence having not been submitted, the claim of entitlement to service connection for a back disability, to include as secondary to a service-connected left knee disability, is not reopened.  

New and material evidence having not been submitted, the claim of entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability, is not reopened.  





REMAND

Service Connection for a Psychiatric Disorder

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As discussed in the introduction, the Veteran is seeking service connection for PTSD.  Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  At present, there are no verified stressors of record.  

The Board notes that the Veteran has claimed that he was shot in the back after stumbling onto a drug deal during service in 1978.  However, an official Line of Duty determination was issued in May 2003 in which it was determined that this was not in the line of duty as the gunshot wound was self-inflicted.  The Board further notes that the Veteran alleged that he was raped on two occasions during active duty in May 2012.  However, he subsequently denied having made any such accusation in November 2012.  

The Board also notes that if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  However, the Veteran's service records do not reflect any combat service in this case.  

Finally, the regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  However, the Veteran's records confirm that all of his service was within the United States.  

Regardless of the above, the record reflects that the Veteran has been diagnosed with a number of additional psychiatric disabilities.  Verified stressors are not required for other psychiatric disabilities.  VA treatment records reflect a number of different psychiatric diagnoses, including PTSD, major depression, bipolar disorder, alcohol dependence and polysubstance abuse.  

In light of the above, the Veteran should be provided an additional opportunity to provide any additional evidence to verify an in-service stressor.  He should also be asked to provide statements from the individuals he claimed witnessed his alleged stressors in an August 2010 statement (identified by the Veteran as Dalton, Kennedy and Miller).  

Once the above is completed, the Veteran should be scheduled for a VA psychiatric examination to determine whether he suffers from any current psychiatric disability that manifested during, or as a result of, active military service.  

Finally, the most recent record of VA medical treatment associated with the claims folder is dated June 2010.  The Veteran has submitted copies of records prepared since this time indicating that he is still receiving treatment.  As such, records prepared since June 2010 should be obtained and associated with the claims file.  

Increased Evaluation for a Left Knee Disability

Finally, the Veteran contends that he is entitled to an evaluation in excess of 10 percent for a left knee disability.  Regrettably, a remand is necessary before appellate review may proceed on this issue as well.  

The record reflects that the Veteran was last afforded a VA examination for his left knee disability in July 2010.  It has since been more than 3 years since the Veteran's scheduled examination.  In light of the lapse of time since the examination and the number of years without any record of VA treatment, the Board finds that the Veteran should be afforded the opportunity to appear for a more recent examination for his left knee disability.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Records of VA medical treatment prepared since June 2010 should be obtained and associated with the Veteran's claims file, either physically or electronically.  

2.  The Veteran should be contacted and asked to provide any additional evidence he has in support of either of his alleged in-service stressors, be it his reportedly being shot after witnessing a drug deal or his in-service sexual assaults and subsequent self-inflicted gunshot wound.  He should also be asked to provide any information regarding any additional stressors.  The Veteran should also be notified of the additional types of evidence that can be used to support a claim of entitlement to service connection for PTSD due to an in-service personal assault.  If additional information is obtained, all reasonable attempts should be made to identify his alleged in-service stressors.  

3.  The Veteran should also be contacted and asked to provide statements from the individuals he claimed witnessed his alleged stressors in an August 2010 statement, if he has them (identified by the Veteran as Dalton, Kennedy and Miller).  The Veteran has not provided any information that would permit VA to contact these individuals.  

4.  After completion of the above, the Veteran should be scheduled for a VA psychiatric examination to determine whether he suffers from any psychiatric disability that manifested during active military service.  A copy of this remand and the Veteran's claims file must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and address the following:

(a) If an alleged in-service stressor has been verified, the examiner is asked to opine as to whether it is at least as likely as not that the Veteran suffers from PTSD that manifested as a result of this verified stressor(s).  

(b) If an alleged in-service stressor has not been verified, the examiner is asked to opine as to whether it is at least as likely as not that any other psychiatric disability manifested during, or as a result of, active military service (assuming other disabilities are in fact diagnosed).  

The Board stresses that only the Veteran's period of military service from March 1977 to April 1980 was under honorable conditions; his period from June 1981 to June 1984 was under other than honorable conditions, and as such, the latter period of service cannot be considered for the purposes of establishing service connection.  

A complete rationale must be provided for all opinions offered, and the examiner should consider and discuss the Veteran's lay assertions when formulating any opinion.  

5.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the current level of severity of his service-connected left knee disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The examiner should note the degree of severity of any instability or subluxation of the knee, determine if the knee locks and if so the frequency of the locking, and note the presence of any effusion into the joints.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also provide an opinion concerning the impact of the left knee disability on the Veteran's ability to work.

6.  The RO/AMC should then carefully review the medical examination reports obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

7.  The RO/AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issues on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


